Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Response to Amendment
As a result of the amendments, the 112(b) rejections over Claims 23-24 has been withdrawn. 
Claims 1-37 are currently pending in this Office Action. Claims 25-37 has been withdrawn due to being directed to a non-elected invention. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danen (FR 2763047A1).
Regarding Claim 1, Danen discloses an apparatus comprising: 
a tray having a base connected to a plurality of sidewalls each of which extends away from the base and terminates at a rim (container 1, Fig. 1 and 2), said tray defining a volume with an opening circumscribed by said rim (9); said rim comprising a press-fit sealing feature (shoulder 15); a ring-shaped lid comprising a complimentary press-fit sealing feature configured to removably mate with said press-fit sealing feature (frame 2); a product disposed in said volume wherein said product surface comprises at least one contour (food 17, Fig. 3); and a flexible film (7), wherein said flexible film spans said opening, and wherein said flexible film is secured to said tray between said press-fit sealing feature of the rim and said complimentary press-fit sealing feature of the ring-shaped lid (Fig. 1 and 2).
Regarding Claim 2, Danen further teaches wherein the securing of said flexible film to said tray results in the tray being airtight and water tight (paragraph 9 of translation).
Regarding Claim 3
Regarding Claim 4, Danen further discloses wherein said tray comprises a flexible material (“elastic plastic material”, paragraph 9 of translation) and said product is visible through said flexible film (transparent plastic, paragraph 9 of translation). 
Regarding Claim 6, Danen further teaches wherein said press-fit sealing feature comprises a ridge element on said rim prior to mating said lid and said tray (shoulder 15, Fig. 2). 
Regarding Claim 7, Danen further teaches wherein said complementary press-fit sealing feature comprises a channel element on said ring-shaped lid (see corresponding channel where shoulder 15 mates with on ring shape lid, Fig. 2)
Regarding Claim 8, Danen further teaches wherein said press-fit sealing feature comprises a channel element on said rim prior to mating said lid and said tray (see space above shoulder 15, or 16). 
Regarding Claim 12, Danen further teaches wherein said complementary press-fit sealing feature comprises a ridge element on said ring-shaped lid (see raised portion near 16 of Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiferth et al. (US 3,221,692) in view of Danen (FR 2763047A1-see machine translations). 
Regarding Claim 1, Seiferth discloses an apparatus, comprising: a tray having a base connected to a plurality of sidewalls each of which extends away from the base and terminates at a rim (container 11), said tray defining a volume with an opening circumscribed by said rim (seaming flange 17); said rim comprising a press-fit sealing feature (peripheral wall section 16); a ring-shaped lid comprising a complimentary press-fit sealing feature configured to mate with said press-fit sealing feature (forming ring 20, Col. 2, Ln. 64-66); a product disposed in said volume wherein said product surface comprises at least one contour (product 10); and a flexible film, wherein said flexible film spans said opening (film 22), and wherein said flexible film is secured to said tray between said press-fit sealing feature of the rim and said complimentary press-fit sealing feature of the ring-shaped lid (see Figs. 3-5). 
Seiferth does not specifically recite that the ring-shaped lid is “removably” mated with the press-fit sealing feature. Danen is relied on to teach similar contains comprising a tray (container 1, Fig. 1) having a rim with a press-fit sealing feature (Fig. 2), a flexible film that spans the opening of the container (film 7) wherein said film is secured to said tray between said press-fit sealing feature of the rim and said complimentary press-fit sealing feature of the ring-shaped lid (Fig. 2). Danen provides grips 21 and 22 on the ring-shaped lid when enables a user to remove the lid from the container, thereby configured to removably mate (see Fig. 1 and 2). 
Therefore, since both Danen and Seiferth are directed to containers having lids that secures a film therebetween, it would have been obvious to use art-recognized equivalents known for the same purpose (see MPEP 2144.06). In this case, it would also have been obvious to one of ordinary skill in the art to utilize the sealing mechanism of Danen to provide a removable lid. 
Regarding Claim 2, Seiferth discloses wherein the securing of said flexible film to said tray results in the tray being airtight and water tight (Col. 3, Ln. 10-13).
Regarding Claim 3
Regarding Claim 4, Seiferth discloses wherein said tray comprises a flexible material (Col. 3, Ln. 21-30) and said product is visible through said flexible film (transparent film material 22, Col. 2, Ln. 66). 
Regarding Claim 6, Danen further teaches wherein said press-fit sealing feature comprises a ridge element on said rim prior to mating said lid and said tray (shoulder 15, Fig. 2). 
Regarding Claim 7, Danen further teaches wherein said complementary press-fit sealing feature comprises a channel element on said ring-shaped lid (see corresponding channel where shoulder 15 mates with on ring shape lid, Fig. 2)
Regarding Claim 8, Danen further teaches wherein said press-fit sealing feature comprises a channel element on said rim prior to mating said lid and said tray (see space above shoulder 15, or 16). 
Regarding Claim 12, Danen further teaches wherein said complementary press-fit sealing feature comprises a ridge element on said ring-shaped lid (see raised portion near 16 of Fig. 2).
Regarding Claim 16, the claim is rejected for reasons discussed in Claims 1 and 8 are incorporated herein. That is, Seiferth and Danen discloses an apparatus, comprising: a tray having a base connected to a plurality of sidewalls each of which extends away from the base and terminates at a rim, said tray defining a volume with an opening circumscribed by said rim; said rim comprising a press-fit sealing feature having a channel; a product disposed in said volume wherein said product surface comprises at least one contour; and a flexible film, wherein said flexible film spans said opening.  
Seiferth also discloses a gasket configured to be disposed within said channel (gasket 41, Col. 4, Ln. 63-70) and wherein said flexible film is secured to said tray between said press-fit sealing feature of the rim and said gasket (see Fig. 11 where flexible film 23 is between gasket 41 and rim 17).
Claims 17, 18, and 19 are rejected for reasons discussed in Claims 2, 3, and 4, respectively. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, with respect to Seiferth et al. (US 3,221,692) or Danen (FR 2763047A1), further in view of Frost (US 2,041,537).
Regarding Claims 5, while Seiferth and Danen discloses a flexible film (22), he is silent to wherein said product protrudes from the volume past said opening and said flexible film adheres to the at 
Therefore, since Frost, Seiferth and Danen are directed to similar food container having a tray and a ring-shaped lid, it would have been obvious to one of ordinary skill in the art to store a product with a volume that extends beyond the rim and adheres to the flexible film based on product choice. 


Claims 9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, with respect to Seiferth et al. (US 3,221,692) or Danen (FR 2763047A1), and further in view of Samuel (US 2015/0028033). 
Regarding Claim 9, while Seiferth and Danen are construed to disclose a channel as discussed in the rejection of Claim 8, the combination is silent to wherein the channel element further comprises a bottom. Samuel is further relied on to teach similar containers having a tray (bowl 200) and a lid (100) configured to store food products (paragraph 2). Samuel is further relied on to teach a press-fit sealing feature on the rim and the lid (see Fig. 6) having a channel element on said rim (Channel 208, Fig. 6), which also constitutes as a bottom. 
Since both Seiferth, Danen, and Samuel are directed to food packages having a tray and lid configuration, it would have been obvious to one of ordinary skill in the art to substitute equivalents known for the same purpose (see MPEP 2144.06).  
Regarding Claim 13
Therefore, since Samuel is similarly directed to a tray having a lid with a press-fit sealing feature, it would have been obvious to one of ordinary skill in the art to provide a ring-pull device to provide tampering evidence.
Regarding 14, Samuel further teach comprising a corner tab feature on said ring-shaped lid, wherein said corner tab is displaced to access said ring-pull device (tab 120, paragraph 38).
Regarding Claim 15, Samuel is relied on to teach at least one hinge attaching the ring-shaped lid to the tray (living hinge 250). It would have been obvious to one of ordinary skill in the art to provide at least one hinge based on design choice. 

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied in Claim 9, with respect to Seiferth or Danen, and further in view of Deinert (US 3,056,525). 
Regarding Claim 10, Seiferth and Danen are silent wherein the bottom of the channel element further comprises at least one drain hole. Deinert discloses similar containers having a tray (base portion 5), and a lid (cover portion 13), configured such that the lid has a press-fit sealing feature complimentary to the rim of the tray, and wherein the rim comprises a channel which comprises at least one drain hole (slots 31) which permits wash water to drain therethrough and out the channels (Col. 3, Ln. 22-27). 
Therefore, since Deinert discloses similar press-fit sealing features having a channel with a bottom, it would have been obvious to one of ordinary skill in the art to further provide drain holes to allow water to drain therethrough. 
Regarding Claim 11, Deinert further teaches wherein the bottom of the channel element is sloped toward the at least one drain hole (31 of Fig. 3).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 16, further in view of Frost (US 2,041,537).
Regarding Claim 20, while Seiferth and Danen discloses a flexible film (22), he is silent to wherein said product protrudes from the volume past said opening and said flexible film adheres to the at least one contour of the product. However, this would have been an obvious matter of choice based on 
Therefore, since Frost and Seiferth are directed to similar food container, it would have been obvious to one of ordinary skill in the art to store a product with a volume that extends beyond the rim and adheres to the flexible film based on product choice. 

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 16, further in view of Samuel (US 2015/0028033). 
Regarding Claim 21, Seiferth is silent to comprising a ring-pull device attached to said ring-shaped lid for unsealing said apparatus. As similarly discussed in Claim 9, Samuel is relied on to teach similar trays for hold food products (paragraph 2) having a lid which has a press-fit sealing feature secure the lid to the tray rim (see Fig. 6 and paragraph 36). The press-fit sealing feature of Samuel further comprises a ring-pull device attached to the lid for unsealing said apparatus (tamper strip 102, Fig. 11) which provides tamper evidences and a means to pull the lid off the tray (paragraph 38). 
Therefore, since Samuel is similarly directed to a tray having a lid with a press-fit sealing feature, it would have been obvious to one of ordinary skill in the art to provide a ring-pull device to provide tampering evidence.
Regarding Claim 22, while Seiferth and Danen are construed to disclose a channel as discussed in the rejection of Claim 16, the combination is silent to wherein the channel element further comprises a bottom. Samuel is further relied on to teach similar containers having a tray (bowl 200) and a lid (100) configured to store food products (paragraph 2). Samuel is further relied on to teach a press-fit sealing feature on the rim and the lid (see Fig. 6) having a channel element on said rim (Channel 208, Fig. 6), which also constitutes as a bottom. 
Since both Seiferth and Samuel are directed to food packages having a tray and lid configuration, it would have been obvious to one of ordinary skill in the art to substitute equivalents known for the same purpose (see MPEP 2144.06).  

Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied in Claim 22, and further in view of Deinert (US 3,056,525). 
Regarding Claim 23, Seiferth and Danen are silent wherein the bottom of the channel element further comprises at least one drain hole. Deinert discloses similar containers having a tray (base portion 5), and a lid (cover portion 13), configured such that the lid has a press-fit sealing feature complimentary to the rim of the tray, and wherein the rim comprises a channel which comprises at least one drain hole (slots 31) which permits wash water to drain therethrough and out the channels (Col. 3, Ln. 22-27). 
Therefore, since Deinert discloses similar press-fit sealing features having a channel with a bottom, it would have been obvious to one of ordinary skill in the art to further provide drain holes to allow water to drain therethrough. 
Regarding Claim 24, Deinert further teaches wherein the bottom of the channel element is sloped toward the at least one drain hole (31 of Fig. 3).


Response to Arguments
Applicant’s arguments in the response filed 6 Nov 2020 has been fully considered, but is found not persuasive over the new grounds of rejections. 
Applicant argues that Seiferth does not teach a lid that removably mates with the tray since Seiferth is directed to crimping via conventional can closing machine (page 9 of the remarks), the argument is rendered moot in view of the new grounds of rejections which relies on the combination of Seiferth and Danen to teach the limitation. 
In response to applicant’s argument that Deinert does not teach a channel element that is sloped towards the at least one drain hole; the argument is not persuasive because the drain hole is identified as element 31, and the surrounding structures, analogous to the channel, is sloped towards the drain hole (see upside-down U shape in image below). 

    PNG
    media_image1.png
    615
    614
    media_image1.png
    Greyscale

Therefore, it is maintained that Deinert discloses a structure where the channel slope towards the drain hole. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792